Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 1 of 80 PageID 446




                                  ATF0103
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 2 of 80 PageID 447




                                  ATF0104
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 3 of 80 PageID 448




                                  ATF0105
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 4 of 80 PageID 449




                                  ATF0106
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 5 of 80 PageID 450




                                  ATF0107
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 6 of 80 PageID 451




                                  ATF0108
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 7 of 80 PageID 452




                                  ATF0109
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 8 of 80 PageID 453




                                  ATF0110
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 9 of 80 PageID 454




                                  ATF0111
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 10 of 80 PageID 455




                                   ATF0112
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 11 of 80 PageID 456




                                   ATF0113
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 12 of 80 PageID 457




                                   ATF0114
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 13 of 80 PageID 458




                                   ATF0115
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 14 of 80 PageID 459




                                   ATF0116
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 15 of 80 PageID 460




                                   ATF0117
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 16 of 80 PageID 461




                                   ATF0118
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 17 of 80 PageID 462




                                   ATF0119
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 18 of 80 PageID 463




                                   ATF0120
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 19 of 80 PageID 464




                                   ATF0121
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 20 of 80 PageID 465




                                   ATF0122
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 21 of 80 PageID 466




                                   ATF0123
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 22 of 80 PageID 467




                                   ATF0124
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 23 of 80 PageID 468




                                   ATF0125
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 24 of 80 PageID 469




                                   ATF0126
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 25 of 80 PageID 470




                                   ATF0127
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 26 of 80 PageID 471




                                   ATF0128
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 27 of 80 PageID 472




                                   ATF0129
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 28 of 80 PageID 473




                                   ATF0130
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 29 of 80 PageID 474




                                   ATF0131
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 30 of 80 PageID 475




                                   ATF0132
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 31 of 80 PageID 476




                                   ATF0133
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 32 of 80 PageID 477




                                   ATF0134
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 33 of 80 PageID 478




                                   ATF0135
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 34 of 80 PageID 479




                                   ATF0136
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 35 of 80 PageID 480




                                   ATF0137
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 36 of 80 PageID 481




                                   ATF0138
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 37 of 80 PageID 482




                                   ATF0139
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 38 of 80 PageID 483




                                   ATF0140
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 39 of 80 PageID 484




                                   ATF0141
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 40 of 80 PageID 485




                                   ATF0142
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 41 of 80 PageID 486




                                   ATF0143
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 42 of 80 PageID 487




                                   ATF0144
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 43 of 80 PageID 488

                                                U.S. Department of Justice



•                                               Bureau of Alcohol, Tobacco,
                                                Firearms and Explosives

                                                 Firearms Tech110/ogy Industry Services Branch

                                                M11rti1ul,urg, WV

                                                www.acf.gov




                                        DEC O7 2017                               907010:DLH       ,,_J
                                                                                  3311/307369




Dear Mr.

This refers to your correspondence to the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF), Firearms Technology Industry Services Branch (FTISB ), which accompanied your
submitted sample of an AR-type firearm with modified fire control components you state are
designed as a "trigger reset device." Specifically, you requested an examination and
classification of this sample with regard to the amended Gun Control Act of 1968 (GCA) and the
National Firearms Act (NFA).

As background, the GCA, 18 U.S.C. § 921(a)(3), defines the term "firearm" to include ..... any
weapon (including a starter gun) which will or is designed to or may readily be converted to
expel a projectile by the action of an explosive ... [and] ... the frame or receiver of any such
weapon ... "

The GCA, 18 U.S.C. § 92l(a)(23), defines the term "machinegun" as ...

"The tenn "machinegun" has the meaning given such term in section 5845(b) of the National
Fiream1s Act (26 U.S.C. 5845(b))."

Further, the NFA, 26 U.S.C. § 5845(a), defines the term "firearm" to include ... (6) a
machinegun.

Additionally, the NFA, 26 U.S.C. § 5845(b), defines "machinegun" to mean:
... any weapon which shoots, is designed to shoot, or can be readily restored to shoot,
automatically more than one shot, without manual reloading, by a single function of the trigger.
The tenn shall also include the frame or receiver of any such weapon, any part designed and
intended solely and exclusively, or combination of parts designed and intended. for use in
converting a weapon into a machinegun. and any combination of parts from which a




                                            ATF0145
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 44 of 80 PageID 489

                                                -2-



machinegun can be assembled if such parts are in the possession or under the control of a
person.

The submitted device is described by you as a ''trigger reset device." You further describe the
design and function of the device as "designed to aid a shooter's ability to successfully reset the
trigger, allowing the shooter to again pull the trigger reanvardfor quick follow up shots."

The physical characteristics and identity of the submitted sample are provided below:

                                       Submitted Sample:




The submitted sample examined by FfISB personnel consists of a homemade .223-5.56 caliber
AR-type rifle, serial number 51212, which is equipped with the following items (see
photographs):

    •   A modified AR-type semiautomatic trigger.
    •   A modified AR-type semiautomatic hammer.




                                             ATF0146
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 45 of 80 PageID 490

                                                 -3-



     •   A modified AR-type semiautomatic disconnector.
     •   A modified three-position AR-15 type selector lever.
     •   A "trigger reset lever."
     •   A "trigger reset lever stop."
     •   A "trigger reset lever stop spring."
     •   Top and bottom bolt carrier inserts.




The written correspondence received with the sample states you do not believe this combination
of parts which you have designed should be classified as a "machinegun" because they function,
in your opinion, the same way as a bump-fire or slide-fire device. You state: "The parts I am
submitting merely reset the trigger so it is ready for the next pull and do not result in the fireami
shooting automatically more than one shot by a single function of the trigger. "

For your information, a bump-fire type device generally operates when attached to an un-
modified semiautomatic, AR-type firearm in the following manner:

When operated, a shooter must apply forward pressure to the forward handguard/fore-end of the
AR-type rifle with the support hand. This brings the receiver assembly forward to a point at
which the trigger can be pulled by the firing hand, which remains stationary. If sufficient
forward pressure is not applied to the handguard with the support hand, the rifle can only be fired
in a conventional semiautomatic manner with the firing hand. Forward pressure, supplied by the
shooter, is necessary to perform "bump-fire" because the reciprocation of the receiver assembly
is necessary to reset the trigger and fire subsequent rounds.

The FTISB examination of "bump-fire" type devices indicate that if, as a shot is fired and the
shooter provides a sufficient amount of pressure to the handguard/gripping surface to counter the
recoil, an AR-type rifle assembly will come forward until the trigger re-contacts the shooter's
stationary firing-hand trigger finger, allowing a subsequent shot to be fired.




                                              ATF0147
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 46 of 80 PageID 491

                                                 -4-




In this manner, the shooter pulls the upper assembly forward to fire each shot, such that the
firearm cannot shoot automatically more than one shot, without manual reloading, by a single
function of the trigger. The analysis as to whether a shooter releases the trigger and consciously
pulls the trigger a second time is unnecessary in such cases because the firearm is not functioning
"automatically." Our examination of the submitted sample found that it did not function in this
manner; rather, the firearm included an automatic function.

Examination of the submitted sample and fire control components revealed an obvious similarity
between an AR-15 type "drop-in auto-sear" (DIAS) and the submitted trigger reset lever, trigger
reset lever stop, and trigger reset lever stop spring (see photograph below). ATF has previously
classified the DIAS as a part designed and intended, solely and exclusively for use in converting
a weapon into a machinegun. Thus, the DIAS is a machinegun. Both the DIAS and the "trigger
reset device" utilize a lever which is tripped when the bolt carrier returns forward after a round is
discharged. They differ, however, in that a DIAS holds the hammer rearward until it is tripped
by the bolt carrier; whereas your trigger reset lever forces the semiautomatic disconnecter to
release the hammer when it is tripped by the bolt carrier.




         AR-15 drop-in auto-sear (top) compared to "trigger reset device" (bottom)

When the selector switch on the submitted sample is placed into the third position (3 o'clock),
and the trigger is pulled and the weapon is slowly cycled, the return of the bolt carrier forward
pushes the trigger reset lever down, forcing the shooter's finger forward while pulling the
semiautomatic disconnecter away from the rear hammer notch. When performed slowly, the
cycling of the weapon pushes the shooters finger forward enough to engage the trigger sear
surface on the bottom hammer notch.

However, function testing the submitted sample by releasing the bolt carrier at full speed
prevents the trigger from engaging the hammer notch and results in automatic (machinegun)
operation. Once the hammer is pushed to the rear when the rifle recoils, the hammer is briefly
retained by the disconnector until the trigger reset lever pushes the trigger downwards,
subsequently forcing the operator's trigger finger forward and disengaging the disconnecter.




                                              ATF0148
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 47 of 80 PageID 492

                                               -5-



This is a vital difference between the submitted sample and typical semiautomatic operation. In
semiautomatic operation, a shooter must release the trigger to "reset" the firearm for a
subsequent shot. The functioning of the submitted sample negates this need and performs this
function automatically, forcing the finger to move forward and subsequently releases the
hammer, allowing it to again be retained by the trigger sear surface for a subsequent shot to be
fired. A second shot is then fired because the shooter has retained a single, constant pull that
again releases the hammer once the trigger reset lever stops pushing downward. Actual test
firing with live ammunition confirmed this automatic operation; that is, the weapon shoots
automatically more than one shot, without manual reloading, by a single function of the trigger.

The hammer and trigger sear surface are shown below on an unmodified semiautomatic AR-type
firearm for reference:




The disconnector engaging and holding the hammer on an unmodified semiautomatic AR-type
firearm as shown below for reference:




                                                       Constant rearward
                                                       pressure appll11d to

                                                      -------
                                                       trlSBer (slnale pull)




                                            ATF0149
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 48 of 80 PageID 493

                                                -6-



In the submitted sample, the trigger reset lever, which is pinned to the trigger, is forcefully
pushed down by the bottom bolt carrier insert when the bolt carrier returns to the forward in-
battery position. As the trigger reset lever is attached to the rear of the trigger, the trigger is
forced forward, even as rearward pressure is maintained. This forward movement of the trigger
disengages the disconnecter from the rear hammer notch. With rearward pressure maintained,
the trigger sear surface does not engage the hammer "trigger notch" and the hammer is released
forward, continuing the firing cycle. The sample will continue to operate automatically until the
ammunition supply is exhausted or a malfunction occurs.




                                                      :       '
                                                          .       , f.,.




                                             ATF0150
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 49 of 80 PageID 494

                                                 -1-




The submitted trigger reset device is specifically designed, with the use of the trigger reset lever,
to move the shooter's finger and force the disconnector to release the hammer. Throughout this
process, the shooter has never released the trigger itself. instead applying a single, constant pull.
When the trigger reset lever downward pressure is released, the shooter's constant trigger pull
again releases the hammer and causes a second round to fire.

A single pull of the trigger by the shooter therefore starts a firing sequence in which
semiautomatic operation is made automatic by the trigger reset device. ATF has long held that a
single pull of the trigger is the same as a "single function" of the trigger. Similarly, a single
release of the trigger is a single function of the trigger. In this way, certain "binary" triggers
increase the rate of fire but are not machineguns because they fire only a single shot when the
trigger is pulled, and a single shot when the trigger is released.

The submitted trigger reset device is designed to utilize the trigger reset lever to automatically
continue the firing sequence and causes a firearm to shoot automatically by the automatic
resetting of the firearm hammer. With constant pressure or a single pull of the firearm trigger, the
host AR-type firearm shoots automatically more than one shot, without manual reloading, by a
single function of the trigger. Such an item or device is classified as a combination of parts
designed and intended, solely and exclusively, for use in converting a weapon into a
machinegun; thus a "machinegun" as defined in 26 U.S.C. § 5845(b).

In order to ensure that the submitted sample was actually firing more than one shot, without
manual reloading, with a single function of the trigger, rather than firing a single shot with each
function of the trigger, the following procedure was followed:




                                              ATF0151
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 50 of 80 PageID 495

                                                 -8-



     •   A common 8-inch plastic zip-tie was installed around the rear of the grip and the front
         of the sample's trigger.

     •   The zip-tie was gradually tightened until the trigger was retracted just enough to allow
         the hammer to fall.

     •   With the trigger retained in this position, the bolt assembly was retracted and retained in
         an open position, with the aid of the bolt catch.

     •   A five-round ammunition load was placed into the sample's magazine and the magazine
         was inserted into the firearm.

     •   Without touching the trigger (which was being retained in a fixed position by the plastic
         zip-tie), the bolt catch was depressed allowing the firearm's bolt to travel forward and
         chamber a cartridge. Upon chambering the cartridge, the weapon fired the entire five-
         round ammunition load automatically without the trigger being repeatedly pulled and
         released.

     •   This same test was repeated several times with a five-round ammunition load and once
         with a fifteen-round ammunition load. In all instances, the submitted sample discharged
         its entire ammunition load upon initiating the firing sequence by depressing the bolt
         release, thus allowing the bolt assembly to move forward and both chamber and fire
         cartridges repeatedly.

FfISB testing with the trigger of the submitted sample pictured on the previous page, retained in
the static position shown with a plastic zip-tie, revealed that the submitted fire control
components will allow a semiautomatic AR-15 type firearm to fire automatically more than one
shot, without manual reloading, by a single function of the trigger.

As stated above, Federal law defines "machinegun," in relevant part, as "any weapon wlzic/r
shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one
shot, without manual reloading, by a single function of the trigger" as well as a "combination of
parts designed and intended, for use in converting a weapon into a machinegun." Legislative
history for the NFA indicates that the drafters equated a "single function of the trigger" with
"single pull of the trigger." National Firearms Act: Hearings Before the Comm. on Ways and
Means, House of Representatives, Second Session on H.R. 9066, 73rd Cong., at 40 (1934).
Therefore, ATF has long held that a single function of the trigger is a "single pull" or
alternatively, a single release of a trigger. Therefore, a firearm is not a machinegun if a projectile
is expelled when the trigger is pulled and a second projectile is expelled when the trigger is
released.

FTISB has also evaluated similar devices which have prevented the trigger from positively
resetting and resulted in a "hammer-follow" scenario. A device designed to prevent the hammer
from positively resetting could cause a firearm to shoot automatically more than one shot,




                                              ATF0152
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 51 of 80 PageID 496

                                                -9-



without manual reloading, by a single function of the trigger, and would also be classified as a
combination of parts designed and intended, solely and exclusively, for use in converting a
weapon into a machinegun; thus a "machinegun" as defined in 26 U.S.C. § 5845(b).

Please be aware that if a device is designed to assist in preventing the hammer from positively
resetting or which utilizes a spring, electric motor or non-manual source of energy which
assists in the automatic resetting of the hammer and causes a firearm to shoot automatically
more than one shot, without manual reloading, by a single function of tl,e trigger, such an
item or device would be classified as a combination of parts designed and intended, solely and
exclusively, for use in converting a weapon into a machinegun; thus a "machinegun" as defined
in 26 U.S.C. § 5845(b).

Further, the incorporation of a positive disconnecting or trigger resetting feature alone, does not
preclude or remove such a weapon or device from the definition of a "machinegun" as defined
in the NFA, 26 U.S.C. § 5845(b). Also, the absence of "hammer-follow" in an AR-type firearm
does not exclude such a firearm from being classified as a machinegun. FfISB machinegun
classifications are based on the evaluation of the item as submitted and whether the item converts
a weapon to shoot automatically, regardless of how reliably it shoots automatically more than
one shot, without manual reloading, by a single function of the trigger.

Consequently, the submitted sample is a "machinegun" as defined in the NFA. It is also a
"firearm" as defined in the NFA, and is subject to all NFA provisions.

Further, since May 19, 1986, the GCA permits only properly licensed manufacturers and
importers to register new machineguns; private, unlicensed individuals may not do so (See 18
u.s.c. § 922(0)).
An unregistered machinegun is a contraband firearm and possession of such a weapon is
unlawful. The submitted firearm is not registered in accordance with the provisions of the NFA
and it cannot be returned to you.

Instead, FfISB is obliged to request forfeiture of the unregistered sample you have submitted.

We trust that the foregoing has been responsive to your request. If we can be of any further
assistance, you may contact us at any time.


                                        ,Sincerely yours,



                                     7«4~ >{
                                                            /J


                                      Michael R. Curtis
                     Chief, Firearms Technology Industry Services Branch




                                             ATF0153
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 52 of 80 PageID 497




           2021-595-DAS
            IQ#317066
                        by Smith, David, A




                                   ATF0154
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 53 of 80 PageID 498




                                   ATF0155
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 54 of 80 PageID 499




                                   ATF0156
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 55 of 80 PageID 500




                                   ATF0157
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 56 of 80 PageID 501




                                   ATF0158
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 57 of 80 PageID 502




                                   ATF0159
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 58 of 80 PageID 503




                                   ATF0160
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 59 of 80 PageID 504




                                   ATF0161
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 60 of 80 PageID 505




                                   ATF0162
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 61 of 80 PageID 506




                                   ATF0163
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 62 of 80 PageID 507




                                   ATF0164
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 63 of 80 PageID 508




                                   ATF0165
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 64 of 80 PageID 509




                                   ATF0166
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 65 of 80 PageID 510




                                   ATF0167
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 66 of 80 PageID 511




                                   ATF0168
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 67 of 80 PageID 512




                                   ATF0169
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 68 of 80 PageID 513




                                   ATF0170
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 69 of 80 PageID 514




                                   ATF0171
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 70 of 80 PageID 515




                                   ATF0172
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 71 of 80 PageID 516




                                   ATF0173
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 72 of 80 PageID 517




                                   ATF0174
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 73 of 80 PageID 518




                                   ATF0175
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 74 of 80 PageID 519




                                   ATF0176
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 75 of 80 PageID 520




                                   ATF0177
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 76 of 80 PageID 521




                                   ATF0178
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 77 of 80 PageID 522




                                   ATF0179
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 78 of 80 PageID 523




                                   ATF0180
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 79 of 80 PageID 524




                                   ATF0181
Case 6:21-cv-01245-CEM-GJK Document 27 Filed 08/16/21 Page 80 of 80 PageID 525




                                   ATF0182
